DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 8/10/2022. As directed by the amendment, claims 2, 4, 7, 11-17 and 19-20 were canceled, claims 1, 3, 5, 6, 8-10 and 18 were amended, and no new claims were added. Thus, claims 1, 3, 5-6, 8-10 and 18 are pending for this application.
  
  Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Falinski (DE 102016204845, see machine translated copy attached) in view of Canahuati (WO 03101366), Kim (US 2020/0163824), Dijk (US 2013/0116852), and Van Herk (US 5,891,064).
Regarding claim 1, Falinksi discloses (Fig. 5A-6) a massage system for a vehicle seat comprising: 
at least one massage element (massage units 2-1 to 2-n), arranged in the vehicle seat (provided in seat 10, see Fig. 5A-6 and paragraph [0057]), and controlled automatically (automatic deactivation when occupant not in contact with massage unit, therefore control is automatic. See paragraph [0031]);
a communication interface (sensor system 21) configured to receive image data from an interior camera (“camera”, paragraph [0106]) 
an analysis unit (“image analysis device”, paragraph [0106]) which is configured to determine a stature of a vehicle occupant in the vehicle seat based on the received image data (paragraph [0106]), wherein the at least one massage element of the massage system is controlled depending on the current measurement of a load on the at least one massage element and the stature of the vehicle occupant in the vehicle seat as detected (paragraphs [0034]-[0035] and [0119]-[0122]);
wherein the at least one massage element is controlled based on (1) the stature of the vehicle occupant (paragraph [0106]).
Falinski does not disclose the massage system comprises a detection unit which is configured to determine the vibration behaviour of the vehicle seat. However, Canahuati teaches (Fig. 1-3) a massage system comprising a detection unit (massage modules 37a and 37b) which is configured to determine the vibration behaviour of the vehicle seat (monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if normal, short circuit, open circuit, leakage conditions, etc. (page 8 lines 20-30), which correspond to the vibration behavior of the vehicle seat (e.g. open circuit corresponds to inoperative motor, which corresponds to no vibration)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of Falinski to include a detection unit which is configured to determine the vibration behaviour of the vehicle seat, as taught and suggested by Canahauti, for the purpose of providing feedback to user as to the operating status of the massage elements, thereby preventing inoperative motors from being activated and allow for user to be notified of which motors need to be replaced.
Modified Falinski does not disclose the communication interface is configured to receive sensor data from at least one position sensor integrated in the vehicle seat; wherein the received sensor data describes a position of the vehicle seat, wherein the at least one massage element is controlled based on the received sensor data. However, Kim teaches (Fig. 1) a communication interface (terminal 200) configured to receive sensor data from position sensors (130) integrated in the vehicle seat (paragraph [0036]) that provide sensor data in the form of posture and weight data to the controller (which indirectly corresponds to the position of the vehicle seat (change in shape of seat caused by presence or lack thereof of user)), wherein the at least one massage element is controlled based on the received sensor data (paragraph [0044]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Falinski such that the communication interface is configured to receive sensor data from at least one position sensor integrated in the vehicle seat; wherein the received sensor data describes a position of the vehicle seat, wherein the at least one massage element is controlled based on the received sensor data, as taught by Kim, for the purpose of adjusting massage according to user weight and posture of user (e.g. can determine whether user is asleep and adjust accordingly) (paragraph [0044-][0049] Kim).
Modified Falinski discloses the at least one massage element is active when above load threshold (“lower limit” of Falinski, see paragraph [0034]) and that the at least one massage element is switched off when the measured load is below the load threshold (paragraph [0105] Falinski), but does not disclose wherein the at least one massage element is controlled based on a measured electrical current which is proportional to a load on the at least one massage element, wherein the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold and when the measured electrical current falls below a second load threshold.
However, Dijk teaches (Fig. 1-7 ) a system comprising at least one massage element (haptic actuators 20), wherein the at least one massage element is controlled based on a measured electrical current which is proportional to a load on the at least one massage element (“motor current”, Abstract, which is proportional to a pressure value applied to the massage elements (see paragraph [0021]), in other words a load), when the measured electrical current falls below a second load threshold (Dijk discloses an equation Np/Nmot>R to determine if user is lying on mat or not, and if R is less than 0.4, system determines user is no longer on mat and switches off mat. The Np value corresponds to the number of motors that have a frequency greater than threshold T, where the frequency value above threshold indicates pressure above a threshold, and therefore load applied to the motor (see paragraphs [0025], [0053] and [0078]). Therefore, while the system is not DIRECTLY shut off by a measured electrical current falling below threshold, it does shut off INDIRECTLY due to this because the R value is based on Np, which is then based on frequency, which is based on pressure (load), and a smaller Np value indicates the frequency (and therefore load) has fallen below threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of modified Falinski wherein the at least one massage element is controlled based on a measured electrical current which is proportional to a load on the at least one massage element, wherein the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold and when the measured electrical current falls below a second load threshold, as taught by Dijk, for the purpose of providing improved and more accurate control of the at least one massage element based on the subject (e.g. if weight sensor determines pressure is greater than equal to first reference pressure, system determines that user is ready for massage and system starts massage. If weight sensor determines pressure is less than or equal to second reference pressure, system determines that user is not fully on the table or attempting to get up from the table and therefore stops/pauses the massage function. See paragraphs [0087]-[0088] of Dijk). 
Modified Falinski does not disclose wherein the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold. However, Van Herk teaches (Fig. 1) a massager comprising a motor 25 that drives a roller, wherein when the motor current exceeds a threshold as a result of excessive braking of the roller, the motor and therefore the massager is shut off (see Col. 4 lines 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Falinski such that the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold, as taught by Van Herk, for the purpose of preventing skin injury of user (high current value indicates high braking of roller and therefore high resistance of roller on the skin, which can result in skin injury. See Col. 4 lines 22-27 Van Herk).

Regarding claim 3, modified Falinski discloses the massage system is configured to determine a stature of a vehicle occupant depending on the behaviour of at least one massage element under a load (control device 6 determines stature based on load of massage units 2, paragraphs [0034], [0105] and [0133]), wherein at least one massage element is controlled depending on the stature determined (paragraph [0030]).
Regarding claim 5, modified Falinski discloses the massage system further comprises a terminal (input device, paragraph [0035]) for receiving input parameters for controlling the massage system (height and head position entered as inputs to input device used to control massage system, see paragraphs [0035]).
Regarding claim 6, modified Falinski discloses at least one massage element of the massage system is controlled based on the vibration behavior of the vehicle seat (system monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if normal, short circuit, open circuit, leakage conditions, etc. (page 8 lines 20-30), and if motor fault is determined (e.g. short circuit determined), motor is disabled, page 9 lines 4-13).
Regarding claim 8, Falinski discloses the at least one massage element is a plurality of massage elmements (massage units 2-1 to 2-n) arranged linearly down a backrest of the vehicle seat (Fig. 5A shows a linear arrangement, and paragraph [0118] recites “the massage units 2-1 to 2-n are arranged distributed uniformly along a height direction of the seat back 13 of the seat 10”. Furthermore, it is worth noting that Falinksi discloses the “number and arrangement of the massage units 2 can be varied depending on the application”, see paragraph [0110]).
Regarding claim 9, Falinski discloses control of the massage system is combined is integrated with a sound and/or light system system (massage units 2-1 to 2-n coupled to playback device 5, paragraph [0115], which is automatically controlled by control device 6, see paragraphs [0064]).
Regarding claim 10, Falinski discloses (Figs. 5A-6) a method for controlling a massage system in a vehicle, wherein the massage system comprises at least one massage element (massage units 2-1 to 2-n) arranged in the vehicle seat (provided in seat 10, see Fig. 5A-6 and paragraph [0057]), and is controlled automatically (automatic deactivation when occupant not in contact with massage unit, therefore control is automatic. See paragraph [0031]), the method comprising: 
Observing a stature a vehicle occupant using an interior camera (paragraph [0106]), 
communicating to the communication interface (sensor system 21) of the massage system image data (paragraph [0106]) from the interior camera
determining a stature of the vehicle occupant based on the image data (“image analysis device”, paragraph [0106]); and
controlling the at least one massage element based on (1) the stature of the vehicle occupant (paragraph [0106])
Falinski does not disclose the step of determining the vibration behaviour of the vehicle seat. However, Canahuati teaches (Fig. 1-3) a massage system comprising a detection unit (massage modules 37a and 37b) which is configured to determine the vibration behaviour of the vehicle seat (monitors operation of massage motors to determine if operating correctly (page 3 lines 16-25), e.g. determines if normal, short circuit, open circuit, leakage conditions, etc. (page 8 lines 20-30), which correspond to the vibration behavior of the vehicle seat (e.g. open circuit corresponds to inoperative motor, which corresponds to no vibration)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Falinski to include determining the vibration behaviour of the vehicle seat, as taught and suggested by Canahauti, for the purpose of providing feedback to user as to the operating status of the massage elements, thereby preventing inoperative motors from being activated and allow for user to be notified of which motors need to be replaced.
Modified Falinski does not disclose the method steps of measuring at least one of a position and an elevation of the vehicle seat using a sensor integrated into the vehicle seat, communicating to the communication interface of the massage system sensor data from the at least one sensor, and controlling the at least one massage element based on the sensor data.
However, Kim teaches (Fig. 1) a method comprising a communication interface (terminal 200) configured to receive sensor data from position sensors (130) integrated in the vehicle seat (paragraph [0036]) that provide sensor data in the form of posture and weight data to the controller (which indirectly corresponds to the position of the vehicle seat (change in shape of seat caused by presence or lack thereof of user)), wherein the at least one massage element is controlled based on the received sensor data (paragraph [0044]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Falinski such that measuring at least one of a position and an elevation of the vehicle seat using a sensor integrated into the vehicle seat, communicating to the communication interface of the massage system sensor data from the at least one sensor, and controlling the at least one massage element based on the sensor data, as taught by Kim, for the purpose of adjusting massage according to user weight and posture of user (e.g. can determine whether user is asleep and adjust accordingly) (paragraph [0044-][0049] Kim).
Modified Falinski discloses the at least one massage element is active when above load threshold (“lower limit” of Falinski, see paragraph [0034]) and that the at least one massage element is switched off when the measured load is below the load threshold (paragraph [0105] Falinski), but does not disclose wherein the at least one massage element is controlled based on a measured electrical current which is proportional to a load on the at least one massage element, wherein the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold and when the measured electrical current falls below a second load threshold.
However, Dijk teaches (Fig. 1-7 ) a system comprising at least one massage element (haptic actuators 20), wherein the at least one massage element is controlled based on a measured electrical current which is proportional to a load on the at least one massage element (“motor current”, Abstract, which is proportional to a pressure value applied to the massage elements (see paragraph [0021]), in other words a load), when the measured electrical current falls below a second load threshold (Dijk discloses an equation Np/Nmot>R to determine if user is lying on mat or not, and if R is less than 0.4, system determines user is no longer on mat and switches off mat. The Np value corresponds to the number of motors that have a frequency greater than threshold T, where the frequency value above threshold indicates pressure above a threshold, and therefore load applied to the motor (see paragraphs [0025], [0053] and [0078]). Therefore, while the system is not DIRECTLY shut off by a measured electrical current falling below threshold, it does shut off INDIRECTLY due to this because the R value is based on Np, which is then based on frequency, which is based on pressure (load), and a smaller Np value indicates the frequency (and therefore load) has fallen below threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage system of modified Falinski wherein the at least one massage element is controlled based on a measured electrical current which is proportional to a load on the at least one massage element, wherein the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold and when the measured electrical current falls below a second load threshold, as taught by Dijk, for the purpose of providing improved and more accurate control of the at least one massage element based on the subject (e.g. if weight sensor determines pressure is greater than equal to first reference pressure, system determines that user is ready for massage and system starts massage. If weight sensor determines pressure is less than or equal to second reference pressure, system determines that user is not fully on the table or attempting to get up from the table and therefore stops/pauses the massage function. See paragraphs [0087]-[0088] of Dijk). 
Modified Falinski does not disclose wherein the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold. However, Van Herk teaches (Fig. 1) a massager comprising a motor 25 that drives a roller, wherein when the motor current exceeds a threshold as a result of excessive braking of the roller, the motor and therefore the massager is shut off (see Col. 4 lines 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Falinski such that the at least one massage element is switched off when the measured electrical currents exceeds a first load threshold, as taught by Van Herk, for the purpose of preventing skin injury of user (high current value indicates high braking of roller and therefore high resistance of roller on the skin, which can result in skin injury. See Col. 4 lines 22-27 Van Herk).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falinski (DE 102016204845, see machine translated copy attached) in view of Falinski (DE 102016204845, see machine translated copy attached) in view of Canahuati (WO 03101366), Kim (US 2020/0163824), Dijk (US 2013/0116852), and Van Herk (US 5,891,064), and further in view of Yamaguchi (US 2020/0315910).
 Regarding claim 18, modified Falinkski does not disclose the massage elements are arranged along a curve. However, Yamaguchi teaches (Fig. 4-5) a plurality of massage elements (40) arranged in a curve (arranged in curve shown in Fig. 4 so that the massage elements impart massage on muscles 210a-210c2 shown in Fig. 5, see paragraphs [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of massage elements of modified Falinski to be arranged in a curve, as taught by Yamaguchi, for the purpose of stimulating the muscles that are frequently responsible for fatigue during driving, paragraph [0037] Yamaguchi).
 
 Response to Arguments
Applicant’s arguments filed 8/10/2022 have been fully considered. 
Applicant’s amendments and arguments regarding rejection of claims 1, 3-6, 8-9, and 18-20 have been considered, and the rejections have been withdrawn due to the amendments made.
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection relies on additional references not applied in the prior rejection of record for one or more teachings or matters specifically challenged in the argument.
Regarding claims 1 and 10, applicant argued that examiner interpreted Dijk incorrectly, and that Dijk does not contain disclosure of disabling actuator if too much pressure is detected.
Examiner respectfully disagrees, and has clarified the rejection above. Specifically, Dijk discloses an equation Np/Nmot>R to determine if user is lying on mat or not, and if R is less than 0.4, system determines user is no longer on mat and switches off mat. The Np value corresponds to the number of motors that have a frequency greater than threshold T, where the frequency value above threshold indicates pressure above a threshold, and therefore load applied to the motor (see paragraphs [0025], [0053] and [0078]). Therefore, while the system is not DIRECTLY shut off by a measured electrical current falling below threshold, it does shut off INDIRECTLY due to this because the R value is based on Np, which is then based on frequency, which is based on pressure (load), and a smaller Np value indicates the frequency (and therefore load) has fallen below threshold.
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785